Citation Nr: 0711368	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  00-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of amebic 
dysentery.  

2.  Entitlement to service connection for residuals of 
gunshot wound of the right hand, to include a right wrist 
disability.  

3.  Entitlement to service connection for residuals of shell 
fragment wound of the left leg.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a residual of exposure to phosene 
gas.  

5.  Entitlement to service connection for a skin disorder, 
including skin cancer of the face and hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946 and from October 1950 to September 1951.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and November 2001 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in September 2003 and December 2005.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  The medical evidence of record does not show current 
residuals of amebic dysentery.  

2.  Competent medical evidence does not indicate that current 
disabilities of the veteran's right hand and right wrist are 
related to his military service.  Arthritis of the right hand 
and wrist was first manifest many years after the veteran's 
discharge from service. 

3.  Competent medical evidence does not indicate that current 
disability of the veteran's left leg is related to his 
military service.  

4.  Competent medical evidence does not indicate the 
veteran's COPD is related to exposure to phosene gas in 
service.  

5.  The medical evidence of record does not show that the 
veteran has skin cancer.  Competent medical evidence does not 
indicate that the currently diagnosed skin disorders, actinic 
keratosis and lichenification of the skin, are related to his 
military service.  


CONCLUSIONS OF LAW

1.  Residuals of amebic dysentery were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Residuals of gunshot wound of the right hand, to include 
a right wrist disability, were not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Residuals of shell fragment wound of the left leg were 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  COPD, as a residual of exposure to phosene gas, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006). 

5.  A skin disorder, including skin cancer of the face and 
hands, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of these claims by rating decisions in January 2000 
(residuals of amebic dysentery) and November 2001 (remaining 
claims).  The Board notes that in regards to the amebic 
dysentery claim this was both a practical and legal 
impossibility because the VCAA was not enacted until later - 
in November 2000.  And in Pelegrini II, the Court clarified 
that in this type situation, as well as where the veteran did 
not receive VCAA notice until after the initial adjudication 
of his claim (remaining claims), VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying notice such that he is not prejudiced.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO 
readjudicated the claims and sent the veteran supplemental 
statement of the case (SSOC) in September 2006 after VCAA 
notices were sent in March 2002(amebic dysentery claims), 
March 2004 (all claims) and November 2004 (all claims).  The 
veteran was provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to the 
notices.  In February 2007, by way of a Post-Remand Brief, 
the veteran's representative submitted written argument in 
support of the claims.  Therefore, there is no prejudice to 
him because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the March 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his service connection claims, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided him on this element, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's service connection claims, any question 
about the appropriate disability rating and effective date to 
be assigned is rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA 
medical records and reports of VA examinations addressing the 
etiology of the claimed conditions - the dispositive issue.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  The veteran's service medical records appear to have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC), a military records repository.  The 
only service medical record associated with the claims file 
is the veteran's September 1951 separation examination.  The 
RO, on a number of occasions, attempted to reconstruct the 
veteran's in-service medical history by contacting 
alternative sources that could have copies of his records.  
These requests produced a single sick call slip for November 
1945 as well as a copy of the veteran's Honorable Enlistment 
record for his first period of service and a DD 214 for his 
second period of service.  Thereafter, the Army and the NPRC 
notified the RO that no other records of the veteran's could 
be found.  In October 2001, the NPRC reported that the 
veteran's personnel file could not be reconstructed.  

When this claim was previously before the Board in September 
2003, the matter was remanded for further development.  In 
doing so, the Board directed that the RO make arrangements 
with the appropriate VA medical facility for the veteran to 
be afforded VA examinations by a gastroenterologist, an 
orthopedist, a pulmonologist, and a dermatologist.  In 
December 2004, a VA examination was conducted in connection 
with the veteran's claims.  In its December 2005 remand, the 
Board noted that while the December 2004 examination appeared 
thorough and complete, it was not, as noted by the veteran's 
representative, conducted by the specialists designated by 
the Board in its September 2003 remand.  As such, the case 
was again remanded to the RO so that the veteran could be 
afforded examinations by the requested specialists. 

The record reflects that the veteran was afforded VA 
examinations by a VA pulmonologist, dermatologist, and 
gastroenterologist in January 2006.  In May 2006, the RO 
reported that the VA Medical Center (VAMC) in Shreveport, 
Louisiana did not have an orthopedic specialist and that no 
orthopedic specialist in the community would take on a fee 
basis consultation for the VA.  It was suggested that the 
veteran be afforded a VA examination at another VAMC that 
staffed an orthopedic specialist.  The veteran was 
subsequently scheduled for an orthopedic examination at the 
Alexandria VAMC in Pineville, Louisiana.  A June 2006 email 
shows that the veteran called that morning to cancel his 
appointment, stating that he was 83-years-old, wheelchair 
bound, on oxygen, and had no transportation to the Alexandria 
VAMC.  

Although the veteran has not been examined by a VA 
orthopedist as instructed in the 2003 and 2005 remands, the 
Board finds that there has been substantial compliance with 
the remand orders.  See Dyment v. West, 13 Vet. App. 141 
(1999).  While it is unfortunate that the veteran's advanced 
age and physical ailments prevent him from attending the VA 
examination scheduled at the Alexandria VAMC, the Board notes 
that RO took all reasonable steps to comply with the Board's 
directive.  After determining that there was no orthopedic 
specialist in the community that would conduct a fee basis 
examination, the RO took the next logical step - it scheduled 
the veteran for an examination at the nearest VA facility 
staffed with an orthopedic specialist.  The veteran's 
inability to attend the examination scheduled at the 
Alexandria VAMC, while unfortunate, is beyond the RO's 
control.  

In addition, the Board finds that while the December 2004 VA 
examination was not performed by an orthopedist there is no 
reason to find the examination inadequate for evaluation 
purposes.  In his September 2005 Brief, the veteran's 
representative noted that the December 2004 VA examiner was 
not an orthopedist as directed by the Board; however, he did 
not contend that either the examination findings or 
conclusions, themselves, were inadequate in any way.  That 
the examiner's findings do not support the veteran's 
contentions is not a reason to find the examination 
inadequate.  The report reflects a familiarity with and 
discussion of the veteran's present complaints, and that the 
examiner made findings that were pertinent to determining 
whether the veteran's claimed conditions were related to his 
military service.  The report reflects that the examiner 
reviewed the veteran's claims file, as well as his "VA hard 
copy, and electronic file."  The Board can find nothing to 
indicate that the examination was cursory or that the 
examiner did not give adequate attention to the veteran's 
complaints.

As the December 2004 VA examination is adequate for 
evaluation purposes, the failure of the veteran to be 
examined by an orthopedist does not result in prejudicial 
error in this case.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Board thus deems the record ready for 
appellate review.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Analysis

As noted above, most of the veteran's service medical records 
are missing.  Since VA has been unable to obtain the 
veteran's service medical records, it has a heightened duty 
to explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of the 
veteran's claim is undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Entitlement to service connection for residuals of amebic 
dysentery.  

With respect to Hickson element (1), there is no evidence of 
any residuals of amebic dysentery shown currently.  The 
December 1999 VA examination resulted in a diagnosis of 
amebic dysentery in 1944, no residual symptoms.  The December 
2004 VA examination also found, based on the veteran's self-
reported history, that there were no residuals of the 
condition.  More recently, a January 2006 VA digestive 
examination stated that recent diagnostic tests such as 
abdominal CT scan, abdominal ultrasound and colonoscopy did 
not support amebic dysentery or any of its residual effects.

In the absence of a current diagnosis of amebic dysentery, or 
any residuals therefrom, service connection is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability].

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of the claimed disability, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.  As the preponderance of 
the evidence is against the claim there is no reasonable 
doubt to resolve in the veteran's favor concerning this.  
See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to service connection for residuals of gunshot 
wound of the right hand, to include a right wrist disability.  

Entitlement to service connection for residuals of shell 
fragment wound of the left leg.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

With respect to Hickson element (1), the December 2004 VA 
examination, following physical examination, provided a 
diagnosis of post-gunshot wound to the right hand.  The 
examination also resulted in a diagnosis of shell fragment 
wound to the left leg; however, it is unclear based on the 
clinical evidence whether a disability of the left leg 
actually exists.  The examination indicated that there was no 
bony or muscle deformity of the left leg and that previous x-
rays have revealed no evidence of shrapnel.  The diagnosis 
also reflected that there was no major disability as a result 
of the shell fragment wound.  The Board notes, however, that 
a December 1999 VA examination noted a 6 x 2 cm triangular 
shaped scar in the left medial calf area.  The diagnosis was 
history of traumatic injury to the left lower extremity with 
no functional deficit secondary to the scar.  Allowing that 
the evidence of current disability is tenuous at best, the 
Board will assume for the sake of argument that Hickson 
element (1) has been met in regards to both claims.  

But it still must be established the veteran sustained the 
alleged gunshot/shrapnel wounds in service (i.e., Hickson 
element (2)).  Unfortunately, it is in this respect that his 
claims fail.

As earlier acknowledged, the veteran's service medical 
records unfortunately were damaged in the 1973 fire at the 
NPRC.  However, his DD Form 214s were not damaged and 
specifically indicate that he did not sustain any wounds in 
service.  In addition, his September 1951 separation 
examination makes no reference to any wounds incurred in 
service.  On the contrary, the examination stated that 
clinical evaluation of the skin was normal.  There was no 
relevant scarring noted.  Hence, this case is not so much a 
situation of not having his service medical and personnel 
records available to consider, as it is a situation where 
those available simply do not substantiate his allegation of 
gunshot/shrapnel trauma in service.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991) (Generally, when a veteran's service medical 
records are unavailable, the VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.).

The Board also finds pertinent the fact that the veteran has 
provided inconsistent descriptions as to how the alleged 
wounds were incurred.  In his VA Form 9, filed in April 2000, 
he alleged that he sustained a gunshot wound of the right 
hand and a shell fragment wound of the left leg during combat 
in 1945 while serving as a "Detached Field Service with the 
British Infantry in Northeast Burma."  However, during his 
December 2004 VA examination, he "admitted" that the 
gunshot wound was sustained in 1944 and was "accidental."  
He stated that he was "playing with a gun in China when it 
went off in his hand."  It is sufficient to point out that 
these inconsistencies diminish the credibility of the 
veteran's statements as a whole, reducing their probative 
value.  The Board has "the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Of particular note as to the credibility of the veteran's 
allegations is the fact that the record does not indicate, or 
even suggest, that he engaged in combat during his military 
service.  His DD Form 214 does not reflect that he received 
any decorations or medals which indicate involvement in 
combat.  Furthermore, his military occupational specialty 
(MOS) while in service was as a radio repairman, which is not 
a specialty which is, on its face, indicative of a combat 
role.  

Since the veteran's DD Form 214s and September 1951 
separation examination, specifically state he did not sustain 
any wounds during service, they are more probative than his 
inconsistent allegations to the contrary because his military 
documents were prepared contemporaneous to the relevant time 
in question - when he was actually still in the military or 
certainly only very shortly after his discharge.  Cf., Struck 
v. Brown, 9 Vet. App. 155-56 (1996) (contemporaneous medical 
findings given more probative weight than a medical opinion 
coming many years after separation from service).  

The Board notes that during the December 2004 VA examination 
the veteran denied that a right wrist injury was associated 
with the self-inflected gunshot wound.  By his own admission, 
he had osteoarthritis of the right wrist which was most 
likely due to aging. The examiner indicated that the veteran 
also had traumatic arthritis of the right hand.  In this 
regard, there is no evidence of arthritis during service or 
within the one-year presumptive period after service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
According to the medical evidence of record, degenerative 
joint disease of the right hand and wrist was initially shown 
in x-rays in December 1999, many years after service.  So it 
cannot be presumed the arthritis was incurred in service.

Because there is no probative evidence the veteran sustained 
gunshot or shrapnel injuries during service, any opinion that 
related his current disabilities to his military service (on 
the basis of this purported trauma) is not enough to support 
his claims.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
There simply is no proof of the alleged injuries (shell 
fragment and gunshot wounds) in service.  And a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. at 409.

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
nexus opinion is inadequate when, as in this case, it is 
unsupported by any clinical evidence as a predicate for the 
opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for residuals of 
gunshot wound of the right hand, to include a right wrist 
disability, and service connection for shell fragment wound 
of the left leg.  So the benefit of the doubt provision does 
not apply, and his claims must be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.



Entitlement to service connection for COPD as a residual of 
exposure to phosene gas.  

Regarding this claim, the evidence of record reflects 
multiple diagnoses of COPD.  Therefore, Hickson element (1) 
has been met.  

The veteran contends that his COPD is the result of exposure 
to phosene gas after extinguishing a vehicle fire while in 
service in 1944.  As previously noted, the veteran's service 
medical records are unavailable.  The Board notes, however, 
that the records that are associated with the veteran's 
claims file - namely his DD Forms 214 and his September 1951 
separation examination - are silent to any pertinent 
information in this regard.  Without reaching a determination 
as to whether the alleged incident took place, the Board will 
move on to address Hickson element (3), medical nexus, as 
this is where the veteran's claim fails.  

As noted above, the veteran was afforded a VA examination by 
a pulmonologist in January 2006, as directed by the Board's 
December 2005 remand, specifically to determine whether his 
COPD is the result of exposure to phosene gas.  The VA 
examiner opined that based on the veteran's past history, 
which included smoking, the development of COPD would be more 
likely to have developed due to his history of exposure to 
tobacco smoke.  The examiner indicated that the veteran's 
exposure to phosene gas was minimal and likely produced 
little damage.  The examiner further stated that there was no 
documentation or evidence to support the claim that his COPD 
developed because of his phosene exposure.  The examiner 
indicated that there was no evidence in the literature to 
support COPD as a long-term effect of phosene exposure.  
There has been no medical opinion offered to contradict this 
medical conclusion against service connection.  And as 
mentioned, the veteran cannot refute this opinion himself.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

So the preponderance of the evidence is against the veteran's 
claim, and it must be denied.  38 C.F.R. § 3.102, Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to service connection for a skin disorder, 
including skin cancer of the face and hands.  

The evidence in this case reflects that the veteran does not 
have skin cancer.  The record is negative for such diagnosis 
and the veteran, himself, admitted during the December 2004 
VA examination that he did not have a history of skin 
cancers.  Therefore, Hickson element (1), current disability, 
has not been met regarding his alleged skin cancer.  
Therefore, service connection is not warranted for skin 
cancer of the face and hands.  See Brammer, supra.  

The January 2006 VA examination, however, does reflect 
diagnoses of actinic keratosis and lichenification of the 
skin.  The question is whether either of these conditions is 
related to the veteran's military service.  The 2006 VA 
examiner opined that it is not at least as likely as not that 
the veteran's current actinic keratosis and lichenification 
of the skin is due to his military service.  Again, the 
veteran has not provided any medical evidence to contradict 
this medical conclusion against service connection.  And as 
mentioned, the veteran cannot refute this opinion himself.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

So the preponderance of the evidence is against the veteran's 
claim, and it must be denied.  38 C.F.R. § 3.102, Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for residuals of amebic 
dysentery is denied. 

Entitlement to service connection for residuals of gunshot 
wound of the right hand, to include a right wrist disability 
is denied.

Entitlement to service connection for residuals of shell 
fragment wound of the left leg is denied. 

Entitlement to service connection for COPD as a residual of 
exposure to phosene gas is denied. 

Entitlement to service connection for a skin disorder, 
including skin cancer of the face and hands is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


